            Case 2:19-cr-00278-JCM-VCF Document 42 Filed 08/24/20 Page 1 of 4



1    NICHOLAS A.TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
3    Assistant United States Attorney
     501 Las Vegas Boulevard South
4    Suite 1100
     Las Vegas, Nevada 89101
5    702-388-6336
     christopher.lin@usdoj.gov
6
     Attorneys for the United States of America
7
                                  UNITED STATES DISTRICT COURT
8                                      DISTRICT OF NEVADA
9    UNITED STATES OF AMERICA,                     )
                                                   )   Case No.: 2:19-cr-00278-JCM-VCF
10                   Plaintiff,                    )
                                                   )   STIPULATION TO CONTINUE THE
11                                                 )   CHANGE OF PLEA DATE
            vs.                                    )   (Fifth Request)
                                                   )
12   HIEN HUU NGUYEN,                              )
                                                   )
13                   Defendant.                    )
                                                   )
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney; CHRISTOPHER LIN, Assistant United States

17   Attorney, counsel for the United States of America and JASON MARGOLIS, Esq., counsel

18   for defendant NGUYEN:

19          THAT THE CHANGE OF PLEA CURRENLTY SCHEDULED FOR August 28,

20   2020, at 10:00 a.m. be continued and reset no earlier than 30 days if convenient for the Court.

21   1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of

22          Nevada issued Temporary General Order 2020-03, which found that due to the

23          outbreak of the coronavirus disease 2019 (“COVID-2019”) in the District of Nevada,

24          the declaration by the Governor of the State of Nevada of a public health emergency
          Case 2:19-cr-00278-JCM-VCF Document 41
                                              42 Filed 08/21/20
                                                       08/24/20 Page 2 of 4



1         due to the spread of COVID-19 in Nevada, and the declaration of local emergencies

2         by local governments due to COVID-19, including Clark County, the Court has

3         sustained “reduced ability to obtain an adequate spectrum of jurors,” and it noted the

4         effects of public health recommendations, including “social distancing measures.”

5         General Order 2020-03 accordingly continued all civil and criminal trials until April

6         10, 2020, pending further order of the Court and found that “the ends of justice are

7         best served by ordering the continuances, which outweighs the best interests of the

8         public and any defendant’s right to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).”

9         On April 9, 2020, Chief Judge Du entered Amended General Order 2020-03, which

10        provided, “the Court has determined that jury trials must be further postponed”

11        without indicating how long the postponement will continue. Amended General

12        Order 2020-03 states further that the “each presiding judge will address any needed

13        continuance of their trial in their individual cases.”

14   2.   On March 19, 2020, the Chief Judge of the U.S. District Court for the District of

15        Nevada issued Temporary General Order 2020-04 (collectively with General Order

16        2020-03, “the General Orders”), which noted that “the COVID-19 pandemic has

17        continued to spread,” resulting in the need for “more aggressive social-distancing

18        measures.” The Court noted further that, “[o]n March 17, 2020, the Governor of the

19        State of Nevada ordered the closure of many business establishments and strongly

20        encouraged all citizens to stay home.” Accordingly, the Court ordered the temporary

21        closure of the Clerk’s office, and implemented other changes, including “striving to

22        eliminate in-person court appearances.” In the event any hearing must go forward,

23        the Court will conduct the hearing via video or teleconference. On April 29, 2020, the

24        Court issued an amended General Order 2020-04, setting forth certain filing
                                               2
           Case 2:19-cr-00278-JCM-VCF Document 41
                                               42 Filed 08/21/20
                                                        08/24/20 Page 3 of 4



1           procedures and noting its “plans to incrementally resume in-person court appearances

2           as appropriate based on recommended health guidelines.”

3    3.     On March 30, 2020, the Court issued Temporary General Order 2020-05, making

4           findings under section 15002(b)(1) of the Coronavirus Aid, Relief, and Economic

5           Security Act (“CARES Act”), authorizing the use of video and telephone for court

6           hearings, and noting that all courtrooms would be physically closed to the parties and

7           the public. On June 25, 2020, the Court issued Amended General Order 2020-05,

8           extending the original order for 90 days, until September 28, 2020.

9           In light of the ongoing health concerns surrounding the COVID-19 virus, counsel for

10   defendant and counsel for the Government agree to this continuance. This continuance is

11   not sought for the purpose of delay but to adhere to recommendations related to prevention

12   and spread of COVID-19. Further, counsel for the defendant agrees that this delay will not

13   cause serious harm to the interest of justice and the defendant agrees. No prejudice to the

14   defendant will occur because of this continuance. The defendant agrees to this continuance.

15          This is the fifth request for a continuance of the change of plea date.

16
               DATED this 21st day of August, 2020.
17

18                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
19

20                                               /s/ Christopher Lin___________
                                                 CHRISTOPHER LIN
21                                               Assistant United States Attorney

22
                                                 /s/ Jason Margolis____________
23                                               Jason Margolis, Esq.
                                                 Counsel for Defendant NGUYEN
24
                                                3
           Case 2:19-cr-00278-JCM-VCF Document 42 Filed 08/24/20 Page 4 of 4



1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                      )
                                                    )   Case No.: 2:19-cr-00278-JCM-VCF
4                    Plaintiff,                     )
                                                    )   ORDER TO CONTINUE THE
                                                    )   CHANGE OF PLEA DATE
5          vs.                                      )
                                                    )
6    HIEN HUU NGUYEN,                               )
                                                    )
7                    Defendant.                     )
                                                    )
8

9           Based on the stipulation of counsel, the Court finds that good cause exists to continue

10   the change of plea date currently set for August 28, 2020 at 10:00 a.m., to October 2, 2020,

11   at 11:00 a.m.

12          DATED this ___ 24,
                  August   day2020.
                               of August, 2020.

13

14                                              __________________________________
                                                HONORABLE JAMES C. MAHAN
15                                              UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24
                                                4
